Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-15-00076-CV

                        IN THE INTEREST OF R.E.Y., a Child

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02744
                Honorable Charles Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed because the appellant is indigent.

      SIGNED August 10, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice